DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirelli (WO 2005/028270) and further in view of Haralampu (WO 2004/098910).
As best depicted in Figure 2, Pirelli is directed to a wheel assembly comprising a tire and a rim, wherein a plurality of magnetic field generators 101 is positioned in a crown region (beneath a tread).  Pirelli further states that at least one magnetic field sensor is positioned “in a space portion” wherein at least a component of the magnetic field is substantially null (Page 5, Lines 14+).  The combination of said generators and said sensors corresponds with the claimed measurement unit.  Additionally, said sensor is described as being “preferably” positioned in a non-rotating portion of the wheel (Page 9, Lines 10).  In such an instance, however, Pirelli fails to specifically describe the placement of said sensor in a tire bead region.
It is well known, though, that magnetic sensors designed to receive or determine a magnetic field value are commonly positioned in a wide variety of locations, including at one or more locations in the interior of the tire (Paragraph 53).  One of ordinary skill in the art at the time of the invention would have found it obvious to position the magnetic sensor of Pirelli at any number of positions on the interior of the tire, including the bead region, given the general disclosure detailed above.  It is emphasized that Pirelli teaches a “preferred” arrangement and it is well recognized that a reference may be relied upon for all that it would reasonably suggested to one have ordinary skill in the art, including non-preferred arrangements.
Regarding claims 2-5 and 8, Pirelli teaches the inclusion of at least two magnetic field generators and at least one magnetic field sensor (Page 5, Lines 15+).  With specific respect to claim 4, the claimed relationship encompasses symmetrical designs and at a minimum, such would be encompassed by the general disclosure of Pirelli.
With respect to claims 6-8, the general inclusion of at least 2 generators and at least 1 sensor suggests a wide variety of arrangements over a circumferential extent of the tire, including that required by the claimed invention.  The use of a plurality of generators and sensors in accordance to the claims is consistent with well-known and conventional arrangements.
As to claim 9, the general disclosure of Pirelli and Figures 2 and 3 suggests the placement of magnetic field generators in regions devoid of tread grooves (under land portions).  It is emphasized that the exemplary figures depict generators that are substantially arranged under tread land portions.
Regarding claim 10, Pirelli broadly states that “at least one of the two emitters of magnetic field is positioned in the crown portion of the tyre” (Page 5, Lines 24+).  Haralampu also states that magnetic field sensors can have any number of positionings on the tire inner surface.  The combination of these teachings suggests arrangements that satisfy the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.
With respect to claims 13 and 14, bases or substrates are conventionally used to join or attach a wide variety of components, including generators and sensors, to a tire inner surface.  Also, an angle greater than 60 degrees is extremely large and greater than almost all angles created between a relatively flat inner surface in the crown region and respective bead regions.
As to claims 15, 16, 18, and 19, Pirelli states that any variation in the magnetic field monitored by the magnetic sensor is correlated with tyre deformations (Page 4, Lines 2+).  Pirelli states that a linear or quadratic relation is present between the deformation and a variation in the magnetic field (Page 4, Lines 15+).  The component that carries out the “correlation” corresponds with the claimed determination device.
Regarding claims 17-19, one of ordinary skill in the art at the time of the invention would have found the claimed arrangement obvious in view of the general disclosure to include at least 2 magnetic field generators and at least one magnetic field sensor.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirelli and Haralampu as applied in claim 1 above and further in view of Yukawa (US 2005/0217777).
As detailed above, the assembly of Pirelli includes at least two magnetic field generators and at least one magnetic field sensor.  The assembly of Pirelli, however, is devoid of a sound absorbing member.  
In any event, it is extremely well known and conventional to include a sound absorbing member in modern day wheel assemblies in order to eliminate noises generated during running.  Yukawa provides one example of such an assembly in which an absorber is positioned in a crown region.  Yukawa further states that a polyurethane sponge material can be used, as is conventional in sound absorbing applications, including the tire industry (Paragraph 31).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a common sound absorber in the wheel assembly of Pirelli for the benefits detailed above.  It is additionally noted that the inclusion of a sound absorber would not interfere with the performance of the generator/sensor assembly taught by Pirelli.  
Lastly, regarding claim 11, Yukawa states that a non-woven web of synthetic fiber can be used in combination with said polyurethane sponge material (Paragraph 33) and such a web of synthetic fiber can be viewed as the claimed “magnetic field shielding material”.       
With respect  to claim 12, Yukawa states that the sound absorbing member can have a height as large as 60 mm (Paragraph 43) and such would be expected to encompass arrangements in which said shielding material is present on virtual lines that connect opposing generators and sensors.
Conclusion             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 26, 2022